DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is a notice of allowability in response to Remarks and Amendments filed on 5/19/2021.  Claims 1-4, 6-12, 17-22, 24-29, and 31 are allowed.


Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 5/19/2021 cancelled claim 30.  Claims 5, 13-16, 18-19, and 23 have been previously cancelled. Claim 1, 4, 22, 24, 26- 29, and 31 were amended. No new claims are added.   Claims 1-4, 6-12, 17-22, 24-29, and 31 are examined and allowed.


Allowable Subject Matter
Claims 1-4, 6-12, 17-22, 24-29, and 31 are deemed to be allowed in light of the amendments and argument filed 5/19/2021.  




Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Applicant’s amendments and arguments presented on page 8 (Remarks filed on 5/19/2021) are deemed to be persuasive as the combination of elements, as a whole, recite a specific way of performing data collection of web requests while not requiring web browser histories to perform an analysis, and thus integrated in a practical application in computer-related technology to overcome Alice 101 rejection.

After reviewing the Applicant’s disclosure as well as the amended claimed limitations that are included in the pending claim language, it is clear to the Examiner that the steps being performed go beyond the limitations and simple implementation of an abstract idea. The claimed invention integrates the judicial exception into a practical application. 

Applicant’s Specification [0014, 0017, 0019] notes that a processor executing a web browser analyzer in parallel with a web browser application. The disclosure specify          that browser history is generated without directly accessing information and/or application files associated with a browser application (e.g., a stored browser history of a computing device).

Therefore, based on these findings of fact, the Examiner understands the claimed subject matter to be patent eligible. The claimed subject matter satisfies the following 

Additionally, upon further search, and for the reasons presented by Applicant, claims 1-4, 6-12, 17-22, 24-29, and 31 are deemed to be allowable over the prior art of record.


The prior art made of record cited or referenced is considered pertinent to applicant’s disclosure.
Yugami (US 2007/0260589),
Leddy et al. (US 2020/0067861), 
Russell et al. (US 2002/0099818),
Thomas et al. (US 2009/0271514), 
Butler et al. (US 208/0046562), 
Ross et al. (US 2014/0019589, US 2014/0068411),
Makamura et al. (US 2009/0106769), and
O’Laughlen et al. (US patent 8,028,059).



calculating a strength of correlation based on squaring differences between actual and expected frequencies, Yugami does not remotely teach or suggest determining a count indicating a number of other ones of a plurality of web requests that include a referrer identifying the web request..., and, in response to the count exceeding a threshold, providing a URL of a parent web request…, where the threshold is calculated based on a root mean square of counts pertaining to the other ones of the plurality of web requests, Leddy et al. (US 2020/0067861) mentions a score that is calculated using a root mean square of counts and the score is compared to a threshold. While the score of Leddy is calculated utilizing a root mean square value, Leddy does not mention calculating a threshold calculated based on a root mean square of counts, as required in claim 1.

Additionally, the Examiner has conducted an NPL (Non-Patent Literature) search, and the other reference the Examiner considered is “Discovering empirical laws of Web dynamics”, by K. Saito and P. Langley, Proceedings 2002 Symposium on Applications and the Internet (SAINT 2002), 2002, pp. 168-175, doi: 10.1109/SAINT.2002.994474.

The NPL describes the collected measurements for a number of Web-related variables, including the daily changes in Web page, and as another type of characteristic concerning the Web, the ranking of authoritative pages has been studied by applying RF6, an algorithm that discovers descriptive laws in the form of polynomial expressions 

None of the cited art of record teaches or suggests the method of “determining a count indicating a number of other ones of a plurality of web requests that include a referrer identifying a web request based on the parsed HTTP data”, and, “in response to the count exceeding a threshold, providing a URL of a parent web request via the web browser analyzer, the threshold is calculated based on a root mean square of counts pertaining to the other ones of the plurality of web requests”,  as set forth in claim 1.

None of the prior art of record remedies the deficiencies found in the prior art noted above. Wherein the novelty is not in one limitation but rather in the combination of all limitations. Neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art, provide any reasonable rational to combine prior art teaching. When taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features, nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modifications would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

As such, Claims 1-4, 6-12, 17-22, 24-29, and 31 are allowed.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  
The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


/SUN M LI/Primary Examiner, Art Unit 3681